Name: Commission Regulation (EC) No 120/2009 of 9 February 2009 amending Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: labour market;  employment;  social affairs;  social protection;  economic geography
 Date Published: nan

 10.2.2009 EN Official Journal of the European Union L 39/29 COMMISSION REGULATION (EC) No 120/2009 of 9 February 2009 amending Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (1), and in particular Article 122 thereof, Whereas: (1) Some Member States or their competent authorities have requested amendments to the Annexes to Regulation (EEC) No 574/72. (2) The proposed amendments derive from decisions taken by the Member States concerned or their competent authorities designating the authorities which are responsible for ensuring that social security legislation is implemented in accordance with Community law. (3) The bilateral arrangements for the implementation of the provisions of Regulation (EEC) No 574/72 are listed in Annex 5 to that Regulation. (4) The unanimous opinion of the Administrative Commission on Social Security for Migrant Workers has been obtained, HAS ADOPTED THIS REGULATION: Article 1 Annexes 2 to 5 to Regulation (EEC) No 574/72 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2009. For the Commission VladimÃ ­r Ã PIDLA Member of the Commission (1) OJ L 74, 27.3.1972, p. 1. ANNEX Annexes 2 to 5 to Regulation (EEC) No 574/72 are amended as follows: 1. Annex 2 is amended as follows: (a) In section R. NETHERLANDS, point 5 is replaced by the following: 5. Family benefits: The General Child Benefit Act (Algemene Kinderbijslagwet) and the Regulations governing contributions towards the upkeep of physically disabled children living at home 2000 (Regeling tegemoetkoming onderhoudskosten thuiswonende gehandicapte kinderen 2000, TOG): (a) where the person entitled to benefits resides in the Netherlands:  the local office of the Social Insurance Institution (Districtskantoor van de Sociale Verzekeringsbank) in whose district he resides; (b) where the person entitled to benefits resides outside the Netherlands, but his employer resides or is established in the Netherlands:  the local office of the Social Insurance Institution (Districtskantoor van de Sociale Verzekeringsbank) in whose district the employer resides or is established; (c) other cases:  the Social Insurance Bank (Sociale Verzekeringsbank), Postbus 1100, 1180 BH Amstelveen. The Childcare Act (Wet Kinderopvang) and the Child-related Budget Act (Wet op het kindgebonden budget):  the Tax Office/Benefits Service (Belastingdienst/Toeslagen), Utrecht.; (b) in section T. POLAND, point 5 is replaced by the following: 5. Unemployment: (a) benefits in kind: Narodowy Fundusz Zdrowia, Warszawa (National Health Fund, Warsaw), (b) cash benefits: wojewÃ ³dzkie urzÃdy pracy (voivodeship Latour offices) with territorial jurisdiction over the place of residence or stay.; 2. Annex 3 is amended as follows: (a) In section R. NETHERLANDS, point 5 is replaced by the following: 5. Family benefits: The General Child Benefit Act (Algemene Kinderbijslagwet) and the Regulations governing contributions towards the upkeep of physically disabled children living at home 2000 (Regeling tegemoetkoming onderhoudskosten thuiswonende gehandicapte kinderen 2000, TOG):  the local office of the Social Insurance Institution (Districtskantoor van de Sociale Verzekeringsbank) in whose district the family member resides; The Childcare Act (Wet Kinderopvang) and the Child-related Budget Act (Wet op het kindgebonden budget):  the Tax Office/Benefits Service (Belastingdienst/Toeslagen), Utrecht.; (b) section T. POLAND is amended as follows: (i) point 2(g) is replaced by the following: (g) for persons who have completed exclusively foreign periods of insurance: 1. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution - ZUS) - Branch Office in Ã Ã ³dÃ º - for persons who have completed foreign periods of insurance, including periods completed lately in Spain, Portugal, Italy, Greece, Cyprus or Malta; 2. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution - ZUS) - Branch Office in Nowy SÃ cz - for persons who have completed foreign periods of insurance, including periods completed lately in Austria, the Czech Republic, Hungary, Slovakia, Slovenia or Switzerland; 3. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution - ZUS) - Branch Office in Opole - for persons who have completed foreign periods of insurance, including periods completed lately in Germany; 4. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution - ZUS) - Branch Office in Szczecin - for persons who have completed foreign periods of insurance, including periods completed lately in Denmark, Finland, Sweden, Lithuania, Latvia or Estonia; 5. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution - ZUS) - I OddziaÃ  w Warszawie  Centralne Biuro ObsÃ ugi UmÃ ³w MiÃdzynarodowych (I Branch In Warsaw - Central Bureau for International Agreements) - for persons who have completed foreign periods of insurance, including periods completed lately in Belgium, France, the Netherlands, Luxembourg, Ireland or the United Kingdom.; (ii) point 3(b)(ii) is replaced by the following: (ii) disability or death of main wage earner:  for persons who have been recently employed or self-employed (excluding self-employed farmers): units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in point 2(a),  for persons who have been recently self-employed farmers: units of Agricultural Social Insurance Fund (Kasa Rolniczego Ubezpieczenia SpoÃ ecznego) listed in point 2(b),  for professional soldiers and officers listed in point 2 sub-point (c), in the case of Polish periods of service, if the last period has been the period of military service or service in one of the formations mentioned in point 2 sub-point (c), and foreign periods of insurance: Wojskowe Biuro Emerytalne w Warszawie (Military Pension Office in Warsaw), if it is the competent institution mentioned in Annex 2(3)(b)(ii) third indent,  for Prison Guard officers, in the case of Polish periods of service, if the last period has been the period of mentioned service and foreign periods of insurance: Biuro Emerytalne SÃ uÃ ¼by WiÃziennej w Warszawie (Pension Office of Prison Service in Warsaw), if it is the competent institution mentioned in Annex 2(3)(b)(ii) fifth indent,  for judges and prosecutors: specialised entities of the Ministry of Justice,  for persons who have completed exclusively foreign periods of insurance: units of the Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in point 2(g).; 3. Annex 4 is amended as follows: (a) in section G. GREECE, a new point 5 is added as follows: 5. For farmers: Agricultural Insurance Organisation (OGA), Athens (Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½, Ã Ã ¸Ã ®Ã ½Ã ±).; (b) in section R. NETHERLANDS, a new point 3 is added as follows: 3. Collection of national insurance and employee insurance contributions: Tax Office/Benefits Service/FIOD-ECD International, Amsterdam (De Belastingdienst/FIOD-ECD International, Amsterdam).; 4. Annex 5 is amended as follows: (a) Section 283. LUXEMBOURG  FINLAND is replaced by the following: 283. LUXEMBOURG  FINLAND No Convention (b) Section 323. AUSTRIA  UNITED KINGDOM is replaced by the following: (a) Article 18(1) and (2) of the Arrangement of 10 November 1980 for the implementation of the Convention on social security of 22 July 1980 as amended by Supplementary Arrangements No 1 of 26 March 1986 and No 2 of 4 June 1993 with regard to persons who cannot claim treatment under Chapter 1 of Title III of the Regulation. (b) ¦ (c) Agreement of 30 November 1994 concerning the reimbursement of expenditure for social security benefits.